Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
Response to Amendments 
In response to the amendments filed 04/25/2022 
Claims 1-10 are pending in the current application. Claim 1 has been amended. 
The previous prior art rejection is withdrawn in light of the amendment. However, a new prior art rejection is applied. All changed made to the rejection are necessitated by the amendment.
Claim Interpretation
Claim 1 recites “…each section of the electrode foil corresponds to a jelly roll”. For the purpose of compact prosecution, in light of the disclosure, and using the broadest reasonable interpretation a jelly roll is interpreted as a wind/layer/roll of the spiral-wound battery. 
Claim 1 has been amended to recite “wherein the isolating film is covered with an adhesive layer or a ceramic material layer”. It is unclear whether the isolating film is directly covered with the layer, partially or entirely covered with the layer, if the layer can be between other parts of the roll, if the layer is applied before/after or subjected to the surface plasma treatment. The instant disclosure recites “However, according to actual requirements, an adhesive layer or a ceramic material layer is additionally covered on the surface of the isolating film” (P35). This recitation fails to answer the presented questions, and the actual interpretation of this sentence is questioned. One interpretation is that that this adhesive layer or ceramic layer is taught as required, although it is still unclear where it is with respect to the isolating film and other layers, or if it is treated.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda et al. (US 2018/0013151) in view of Kim et al. (US 2013/0202923), Park et al. (US 2018/0183059) and Urairi et al. (US 5,558,682).
Regarding claim 1, Yoneda teaches a method of manufacturing a spiral-wound battery (P215) comprising: performing a surface treatment on a current collector (P156); coating an electrode slurry on the surface of the current collector to form an electrode foil (P156).
 Yoneda is silent in teaching the electrode foil is cut into a plurality of sections where each section of the foil corresponds to a jelly roll; however, Kim, in a similar field of endeavor related to spiral wound batteries teaches cutting electrode foils (P35). 
Kim teaches it is well known to cut the electrode foils into a shape with a predetermined length and width, where each section corresponds to a jelly roll and then winding it into a spiral shape to manufacture a battery to meet the demands of casing etc. (P35). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to cut the electrode foil of Yoneda into a plurality of sections where each section corresponds to a jelly roll, as taught by Kim, in order to make a battery of the proper dimensions. 	The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
Modified Yoneda teaches sequentially winding an isolating film, or separator and the electrode foil to form the spiral-wound battery (P206. 215. 220) and the isolating film and foil form the spiral wound battery where the isolating film is on the outside (Fig. 15C). 
Modified Yoneda teaches arranging and electrically connecting a plurality of metal leads, or conductive handles to the foil and the handles may be attached via any known pattern or methods (P186-189). 
Modified Yoneda is silent in teaching each section of the electrode foil has four blank areas, one of the blank areas is disposed at a front end, one of the blank areas is disposed at a rear end, and other two of the blank areas are disposed at an intermediate portion for disposing the metal conductive handles; however, Park, in a similar field of endeavor related to spiral-wound batteries, teaches electrode foil sections for a battery with blank areas. 
Park teaches forming four blank areas, or uncoated portions with one at the front end, one at the back end and two at an intermediate portion for disposing electrode tabs, or metal conductive handles. Park teaches the intermediate blank areas are for the tabs of one electrode foil, while the tabs of another electrode foil are positioned on the outside blank areas, and corresponding blanks are places on the other foils (P100. 112-137; Fig. 6. 8). Park teaches having uncoated portions, or blank areas for the tabs, or handles at both inner circumferential surface and outer circumferential surfaces to increase a capacity of the battery, and prevent damage to the separator and short failure, fires or explosion as it increases safety (P128. 137. 142). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to form four blank areas, one of the blank areas is disposed at a front end, one of the blank areas is disposed at a rear end, and other two of the blank areas are disposed at an intermediate portion for disposing the metal conductive handles, as taught by Park in the electrode foils of modified Yoneda, to prevent short circuiting and damage to the separator while increasing the battery capacity. 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
 Modified Yoneda is silent in teaching a surface plasma treatment on the isolating film, or separator; however, Urairi, in a similar field of endeavor related to spiral-wound batteries (Col. 4 [56-60]) teaches surface plasma treating an isolating film, or separator, to make the surface hydrophilic (Col. 2 [15-19]). 
Urairi teaches surface plasma treating an isolating film prior to winding it to improve hydrophilicity, elongation, breaking strength and short circuiting (Col. 3[15-35]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the surface plasma treatment of Urairi on the isolating film of modified Yoneda to improve hydrophilicity and prevent short circuiting. 
Regarding claim 3, modified Yoneda in view of Park teaches the step of ranging and electrically connecting the metal conductive handles, or electrode tabs, to the electrode foil is to arrange the plurality of metal conductive handles, or tabs, on the plurality of sections of the electrode foil in a default sequence, or at specific widths and in a specific pattern relative to the rotation, and to dispose at least two of the metal conductive handles on each section of the electrode foil (P109-137; Fig. 6-8). 
Regarding claim 4, modified Yoneda in view of Urairi teaches the step of performing the surface plasma treatment on the isolating film is by using an atmosphere plasma process (Col. 3 [31-44]). 
Regarding claim 5, modified Yoneda teaches the electrode foil is a positive electrode foil or negative electrode foil (P155-156). 
Regarding claim 6, modified Yoneda teaches after the step of coating the electrode slurry on the surface of the current collector (P156), the method further comprises a step of baking and compacting the electrode slurry to form the electrode foil (P159-165).
Regarding claim 7, modified Yoneda in view of Urairi teaches the step of performing the surface plasma treatment on the isolating film is by using an atmosphere plasma process (Col. 3 [31-44]). 
While modified Yoneda in view of Urairi is silent in teaching the atmospheric plasma process imparts surface roughness, the process steps are the same and applied to the same material therefore necessarily achieve the same result including modified surface roughness and hydrophilicity. 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103 rejection is appropriate for these types of claims as well as for composition claims.
Regarding claim 8, modified Yoneda teaches the spiral-wound battery can be a lithium ion battery (P169). 
Regarding claim 9, modified Yoneda teaches the current collector is a copper foil (P156). 
Regarding claim 10, modified Yoneda teaches the isolating film, or separator is a polymer film (P181). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneda in view of Kim, Park, and Urairi as applied to claim 1 above, and further in view of Dadheech et al. (US 2019/0237758).
Regarding claim 2, modified Yoneda is silent in teaching the step of performing the surface plasma treatment on the current collector is to clean the surface of the current collector by using an atmosphere plasma process; however, Dadheech, in a similar field of endeavor related to surface plasma treatment on current collectors for batteries, teaches performing surface plasma treatment on the current collector is to clean the surface of the current collector by using an atmosphere plasma process to minimize diminished performance over time (P5.10-20. 49). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the atmosphere plasma treatment of Dadheech as the surface plasma treatment on the current collector of modified Yoneda to minimize diminished performance on the battery over time. 
Response to Arguments 
Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/            Examiner, Art Unit 1729  

/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729